           Case 19-20190            Doc 35       Filed 07/28/19          Entered 07/29/19 00:28:05                 Page 1 of 2
                                               United States Bankruptcy Court
                                                  District of Connecticut
In re:                                                                                                     Case No. 19-20190-jjt
Dave E. Thompson                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0205-2                  User: kborton                      Page 1 of 1                          Date Rcvd: Jul 26, 2019
                                      Form ID: pdfdoc2                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 28, 2019.
db             +Dave E. Thompson,   221 Garden Street,   Hartford, CT 06105-1464

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                 U.S. Bank National Association, as Trustee for BNC
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 28, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 26, 2019 at the address(es) listed below:
              Jonathan G. Cohen    on behalf of Debtor Dave E. Thompson jgcohen@yahoo.com,
               r46021@notify.bestcase.com
              Linda St. Pierre     on behalf of Creditor   U.S. Bank National Association, as Trustee for BNC
               Mortgage Loan Trust 2007-1 Mortgage Pass-Through Certificates, Series 2007-1
               bankruptcyecfmail@mccalla.com, Linda.St.Pierre@mccalla.com
              Patrick Crook     on behalf of Trustee Roberta Napolitano pcrook@ch13rn.com
              Roberta Napolitano     notices@ch13rn.com, rnapolitano13@ecf.epiqsystems.com
              Saul Oscar Leopold    on behalf of Creditor   U.S. Bank National Association, as Trustee for BNC
               Mortgage Loan Trust 2007-1 Mortgage Pass-Through Certificates, Series 2007-1
               sleopold@leopoldassociates.com,
               ecf@leopoldassociates.com;kmcculloughday@leopoldassociates.com;mmorais@leopoldassociates.com;jmil
               anese@leopoldassociates.com
              U. S. Trustee   USTPRegion02.NH.ECF@USDOJ.GOV
                                                                                             TOTAL: 6
Case 19-20190   Doc 35   Filed 07/28/19   Entered 07/29/19 00:28:05   Page 2 of 2
